Hall, Presiding Judge.
Defendant appeals from his conviction for burglary. All his enumerations of error concern the charge of the court.
The court charged in substance the statutory definition of burglary, including all the necessary elements, and gave a satisfactory explanation of "reasonable doubt.” The court did not err in refusing to give defendant’s requested charges in these areas.
Neither did the court err in failing to charge that defendant must have been present at the scene of the crime in order to be convicted. There was ample evidence connecting defendant with the crime which would authorize conviction under Code Ann. § 26-802 (Trial and Conviction of Parties Who Did Not Directly Commit the Crime).
Judgment affirmed.

Eberhardt and Whitman, JJ., concur.

Submitted May 7, 1971
Decided May 14, 1971.
David P. Daniel, for appellant.
Earl B. Self, District Attorney, for appellee.